Citation Nr: 0433339	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1970 to 
May 1972 and from August 1977 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his November 2004 VA Video Conference hearing, the 
veteran reported that he had been treated for PTSD at the 
Dade Treatment facility on Horizon Hill in San Antonio, Texas 
since 2002, but most records from this facility reportedly 
had not been obtained by the RO to date.  The veteran also 
described ongoing treatment at the Frank Tejeda VA Outpatient 
Clinic (VAOPC) in San Antonio, with an upcoming appointment 
there as well.  Records of all such treatment should be 
obtained by the RO and added to the claims file.

The Board also observes that, while the veteran was afforded 
a VA psychiatric examination in April 2004, he was not 
subsequently furnished with a Supplemental Statement of the 
Case addressing the examination findings.  This matter also 
needs to be addressed on remand.  See 38 C.F.R. §§ 19.9, 
19.31 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining a signed release form 
for the Dade Treatment facility (if 
deemed necessary), as well as any 
necessary address information, a request 
should be made to that facility for all 
records of treatment of the veteran 
dating back to 2002.  All records 
received by the RO must be added to the 
claims file.

2.  The Frank Tejeda VAOPC in San Antonio 
should also be contacted and requested to 
provide all treatment records of the 
veteran dating back to February 2004.  
All records received by the RO must be 
added to the claims file.

3.  Then, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


